DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Naitou now is not relied on for teaching low-pass filtering harmonics, new prior art Amir-Aslanzadeh (US Patent 9,559,792 B1) is applied.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20130130632 A1) in view of Naitou (US 20060229011 A1) and Amir-Aslanzadeh (US Patent 9,559,792 B1).  
For claim 1, Oishi discloses (Abstract, figure 5) a mixing circuit with high harmonic suppression ratio, at least comprising: a multi-phase generation module, which receives a first input signal and generates eight first square wave signals ([0035] rectangular waves) with a phase difference of 45.degree. ([0040], [0041], figure 5, module 20_2; figures 8 and 10); a quadrature phase generation module, which receives 
Oishi fails to particularly mention the rectangular waves comprise square waves. 
This teaching is disclosed by Naitou (Abstract, [0009], [0010], [0049], [0059]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Naitou into the art of Oishi as to include square wave as part of rectangular wave embodiment for enhancing dynamic selection or alternatives.  
Oishi and Naitou fail to mention a harmonic suppression module, connected with an output end of the quadrature phase generation module to filter out higher order harmonic components in the second square wave signals; wherein the harmonic suppression module includes four low-pass filters, which respectively low-pass filters the four second square signals output by the quadrature phase generation module to remove higher order harmonics, and fundamental harmonics are retained by the low-pass filters; the fundamental harmonics retained by the low-pass filters of the harmonic suppression module.   
This teaching is disclosed by Amir-Aslanzadeh (Abstract, column 9 lines 12-27, figure 4, four low-pass filters of module 402 for removing high order harmonics in four quadrature phase waves respectively). 
 into the art of Oishi as modified by Naitou as to remove high order harmonics and keep fundamental harmonics to improve output signal quality.  
For claim 2, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 1, Oishi discloses wherein the first square wave signals are same frequency signals or frequency division signals of the first input signal (figure 5, module/divider 20_2; figures 8 and 10). 
For claim 4, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 1, Oishi discloses wherein the first input signal is a pair of differential signals (figure 5, input of module 20_2; figures 7B, 8 and 10).  
For claim 5, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 2, Oishi discloses wherein the first input signal is a pair of differential signals (figure 5, input of module 20_2; figures 7B, 8 and 10).  
For claim 7, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 1, Oishi discloses wherein the second square wave signals are same frequency signals or frequency division signals of the second input signal (figure 5, divider 20_1; figure 7A). 

Claims 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi as modified by Naitou and Amir-Aslanzadeh above, further in view of Lee (US Patent 5,329,546). 
 substantially teaches the limitation in claim 1, Oishi further discloses divider 20_2 (figure 5), but fails to disclose wherein the multi-phase generation module comprises: a first limiting amplifier unit, which receives the first input signal and amplifies the first input signal into a rail-to-rail signal; and a first frequency division unit, connected with an output end of the first limiting amplifier unit, and dividing a frequency of an output signal of the first limiting amplifier unit. 
This teaching is disclosed by Lee (Abstract, figure 2, limiting amplifier 203 before divider 130). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lee into the art of Oishi as modified by Naitou and Amir-Aslanzadeh as to improve quality by using limiting amplifier.     
For claim 6, Oishi in combination with Naitou, Amir-Aslanzadeh and Lee substantially teaches the limitation in claim 3, Oishi discloses wherein the first input signal is a pair of differential signals (figure 5, input of module 20_2; figures 8 and 10).  
For claim 8, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 1, Oishi further discloses divider 20_1 (figure 5), but fails to disclose wherein the quadrature phase generation module comprises: a second limiting amplifier unit, which receives the second input signal and amplifies the second input signal into a rail-to-rail signal; and a second frequency division unit, connected with an output end of the second limiting amplifier unit, and dividing a frequency of an output signal of the second limiting amplifier unit. 
Lee (Abstract, figure 2, limiting amplifier 203 before divider 130). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lee into the art of Oishi as modified by Naitou and Amir-Aslanzadeh as to improve quality by using limiting amplifier before divider 20_1.     

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi as modified by Naitou and Amir-Aslanzadeh above, further in view of Morton et al. “Morton” (US Patent 8,461,901 B1).   
For claim 9, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 1, but fails to disclose wherein the second input signal is a pair of differential signals. 
Morton discloses in figure 7, column 2 lines 46-51, a circuit to produce quadrature signals from a single differential pair is often used. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Morton into the art of Oishi as modified by Naitou and Amir-Aslanzadeh as to improve quality by using quadrature filter for generating four quadrature signals from a single differential pair.     
For claim 10, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 7, but fails to disclose wherein the second input signal is a pair of differential signals. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Morton into the art of Oishi as modified by Naitou and Amir-Aslanzadeh as to improve quality by using quadrature filter for generating four quadrature signals from a single differential pair.     

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi as modified by Naitou, Amir-Aslanzadeh and Lee above, further in view of Morton et al. “Morton” (US Patent 8,461,901 B1).   
For claim 11, Oishi in combination with Naitou, Amir-Aslanzadeh and Lee substantially teaches the limitation in claim 8, but fails to disclose wherein the second input signal is a pair of differential signals. 
Morton discloses in figure 7, column 2 lines 46-51, a circuit to produce quadrature signals from a single differential pair is often used. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Morton into the art of Oishi as modified by Naitou, Amir-Aslanzadeh and Lee as to improve quality by using quadrature filter for generating four quadrature signals from a single differential pair.     

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi as modified by Naitou and Amir-Aslanzadeh above, further in view of Vora et al. “Vora” (US 20150094004 A1).   
For claim 13, Oishi in combination with Naitou and Amir-Aslanzadeh substantially teaches the limitation in claim 1, but fails to mention wherein the mixing module comprises a Gilbert mixing unit. 
This teaching is well known in the art as disclosed by Vora ([0001]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Vora into the art of Oishi as modified by Naitou and Amir-Aslanzadeh as to take advantage of using Gilbert mixer or as a further embodiment.     
For claim 14, Oishi in combination with Naitou, Amir-Aslanzadeh and Vora substantially teaches the limitation in claim 13, Oishi discloses wherein the Gilbert mixing unit comprises three subunits with a tail current ratio of 1: square root over (2):1 (Oishi: figure 6).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
March 23, 2022 

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643